Citation Nr: 1824415	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (claimed as bipolar disorder), to include as due to military sexual trauma.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1982 to May 1983 with prior service of an unverified nature.  The Veteran received an uncharacterized discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran expressed disagreement with that determination in a timely manner, and the present appeal ensued.  After transfer of the appeal to the Board, the Veteran relocated to Georgia, and jurisdiction of the appeal will transfer to that station after the Board's actions, herein.  

In February 2018, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge (VLJ) via teleconferencing equipment.  A copy of the February 2018 hearing transcript is associated with the file.  

Characterization of the issue on appeal

In October 2015, after the Veteran's appeal had been certified to the Board, his private attorney submitted a statement withdrawing representation of the Veteran.  Without deciding whether this withdrawal was permissible under 38 C.F.R. § 20.608, the Board notes that the Veteran revoked all prior authority to his private attorney when he assigned the Georgia Department of Veterans Services as his representative in January 2018.  See a January 2018 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  Therefore, review of the actions of the Veteran's former private attorney is not necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.  

When the Veteran initially filed his claim for benefits, he alleged that he was diagnosed with bipolar disorder prior to serving in the United States Army, and that the rigors and stress of boot camp permanently aggravated this pre-existing psychiatric disability beyond the normal progression of the disease.  See May 2012 and June 2012 statements from the Veteran.  However, at the February 2018 hearing, the Veteran recanted his earlier statement regarding having psychiatric disability that pre-existed service and asserted that his current acquired psychiatric disability was the result of an in-service sexual assault.  

Initially, the Board notes that the Veteran's June 2012 statement is the only indication that he had any acquired psychiatric disability or congruent symptoms pre-existing his service.  In addition to the Veteran's entrance examination report specifically denying any such prior psychiatric symptoms or diagnoses, as noted above, his assertion concerning any pre-existing psychiatric symptoms or diagnoses was later recanted.  As such, the Veteran is presumed to have been in sound condition when he joined the United States Army in December 1982.  

Unfortunately, due to the timing of the Veteran's initial assertion of an in-service sexual assault, the AOJ did not have the opportunity to develop the issue under the specialized laws that govern these unique claims for benefits.  Pertinently, controlling VA laws provide that behavioral changes reflected in alternative evidentiary sources may be indicative of an unreported in-service physical or sexual assault, and the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

With the above facts in mind, the Board observes that the Veteran's service records reflect that he struggled to conform to military life, receiving multiple formal counsellings in April and May 1983 and, ultimately, received his supervisor's recommendation and implementation of an entry level separation under the authority of Army Regulation (AR) 635-200, para. 11-3a.  The Veteran's DD Form 214 reflects the separation code was "JGA," indicating an entry level separation based on his performance and conduct, and his discharge was noted to be uncharacterized.  The Board takes judicial notice of the fact that AR 635-200, para. 11-3a applies to an entry level Army soldier with no more than 180 days of continuous active duty who has demonstrated that he/she is not qualified for retention by conduct and/or performance.  Parenthetically, the Board observes that, because the Veteran's separation occurred while on entry-level status, VA regulations hold that this type of discharge "shall be considered under conditions other than dishonorable," and thus, not a bar from receiving VA benefits.  38 C.F.R. § 3.12 (k)(1) (2017).  

While the Veteran's service treatment and personnel records do not contain mention of psychiatric symptoms or the alleged personal assault, there is evidence that, subsequent to the alleged incidents, the Veteran's behavior and performance began to decline, culminating in several formal counsellings in April and May 1983 and his supervisor's recommendation for, and implementation of, an entry level separation under the authority of Army Regulation (AR) 635-200, para. 11-3a based on performance and conduct.  

The post-service medical evidence reflects an extensive history of psychiatric symptoms with varying psychiatric diagnoses, and periods of in-patient treatment at private facilities since the 1990s.  The Veteran has been in receipt of disability benefits from the Social Security Administration since September 1999, based on psychiatric disabilities; however, the Board notes that this determination is not binding on the Board or VA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nonetheless, it is uncontroverted that the evidence reflects several diagnosed acquired psychiatric disabilities during the appeal period, to include schizoaffective disorder, bipolar disorder, alcohol abuse, and polysubstance abuse.  

Concerning the Veteran's extensive history of alcohol and polysubstance abuse, the Board notes that service connection may be awarded for these disabilities only when they are shown to arise secondarily from a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); see 38 U.S.C.A. § 1110 (West 2002).  

As noted above, due to the recent advent of this theory of entitlement, the AOJ has not had an opportunity to undertake the development necessary to verify and substantiate these matters in the first instance.  The only mention of the Veteran's alleged in-service personal assault are his statements at the February 2018 Board hearing, and these statements only identify the incident as a "sexual act" and do not provide any other details or a timeframe for the allegation.  As per VA's controlling laws, the behavioral changes noted above are the type which may be indicative of an unreported in-service physical or sexual assault, and these facts must be weighed by the finder of fact to determine whether the in-service stressor occurred as reported.  Further, if necessary, a medical opinion from an appropriate medical or mental health professional concerning the occurrence of the stressor may be obtained.  38 C.F.R. § 3.304(f)(3) (2017); Patton v. West, 12 Vet. App. 272 (1999).  

In light of the facts stated above, the Board concludes that VA's duty to assist the Veteran by providing a VA examination and obtaining a nexus opinion to address the etiology of his acquired psychiatric disability has been triggered.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Further, because of the recent assertion and limited facts given concerning an alleged in-service personal assault, the Board concludes that it would be helpful if the VA examiner would comment on whether this incident occurred, as reported.  While the Board is the ultimate fact finder regarding this matter, the governing laws provide that soliciting such an opinion may be proper in these types of cases.  38 C.F.R. § 3.304(f)(3) (2017); Patton v. West, 12 Vet. App. 272 (1999).  

So that the examiner is fully apprised of the most complete and updated medical evidence pertaining to the Veteran's total psychiatric picture, updated private and VA treatment records should be sought and obtained.  Concerning VA treatment records, the Board notes that the historically VA treatment records from the VA Medical Center in Miami, Florida, are incomplete, and there are no records showing treatment in the state of Georgia since the Veteran relocated.  As such, he should be asked to identify any and all VA and private facilities from which he has sought recent psychiatric treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and ask him to identify all VA facilities from which he has sought treatment for his psychiatric symptoms since relocating to Georgia.

Further, the AOJ must obtain updated records of VA treatment from the VAMC in Miami, Florida, and all associated facilities, dated after November 14, 2012.  

2.  The AOJ must contact the Veteran and request that he complete a release for any outstanding private treatment records that are pertinent to the issue remanded by the Board.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran.  

The Board is particularly interested in records from Turning Point Hospital in connection with his February 2018 in-patient treatment.  

All records obtained should be associated with the Veteran's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an examination to determine the nature and etiology of any acquired psychiatric disability present during the appeal period (since May 2012).  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  

Thereafter, the examiner is requested to address the following:

a.  Identify all acquired psychiatric disabilities present since May 2012. 

b.  Review the historical records for evidence that might reflect that the claimed stressor personal assault actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  

c.  Provide an opinion addressing whether any acquired psychiatric disability identified in part (a) is at least as likely as not the result of the Veteran's service, to include an in-service physical and sexual assault - as necessary per the finding in part (b).

d.  If it is found that the Veteran has an acquired psychiatric disability that is proximately due to or the result of any incident of his service, provide an opinion concerning whether his alcohol and/or polysubstance abuse disorders are at least as likely as not caused or aggravated by this disability/these disabilities.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran and representative a full opportunity to supplement the record, readjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


